Citation Nr: 0726614	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to an effective date earlier than March 20, 
2003 for the grant of service connection for bilateral 
hearing loss.
 
3.  Entitlement to an effective date earlier than March 20, 
2003 for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1958 to November 1961, 
from January 1963 to August 1963.  This matter comes before 
the Board of Veterans' Appeals (Board) from a September 2003 
rating decision.  In April 2007, the veteran appeared at a 
hearing at the RO before the undersigned. 

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
bilateral hearing loss was filed at the RO on March 20, 2003, 
more than one year after his separation from active service.  
Service connection for bilateral hearing loss was 
subsequently granted, effective March 20, 2003.

2.  The veteran's initial claim for service connection for 
tinnitus was filed at the RO on March 20, 2003, more than one 
year after his separation from active service.  Service 
connection for tinnitus was subsequently granted, effective 
March 20, 2003.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than March 
20, 2003, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2006).
2.  The requirements for an effective date earlier than March 
20, 2003, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an August 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  He was also notified of the type 
of evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA examination reports.  Neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 
421 (1999).

The veteran filed his claim for service connection for 
hearing loss and tinnitus on March 20, 2003, which is more 
than one year after his separation from active service in 
August 1963.  Where a claim has been filed more than one year 
after the date of separation from service, the effective date 
of service connection is the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b).  Here, the first indication of hearing 
loss and tinnitus in the record is the August 2003 VA 
examination thus, the later date is the date entitlement 
arose.  However, in this case, the veteran has already been 
granted an effective date of the date of receipt of the 
claim, which is earlier than what he is legally entitled.  It 
is also significant that while the disability in this case 
may have existed for several years, a claim must be filed in 
order for any type of benefit to be paid.  Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file claims for service connection for 
bilateral hearing loss and tinnitus were filed prior to March 
20, 2003, the Board finds no evidence of there being such a 
claim.  

In this case, the veteran has been granted an effective date 
of service connection for hearing loss and tinnitus as of the 
receipt of the veteran's claim on March 20, 2003.  There is 
no legal entitlement to an earlier effective date.

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for hearing 
loss and tinnitus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than March 20, 2003 for the grant 
of service connection for bilateral hearing loss is denied.
 
An effective date earlier than March 20, 2003 for the grant 
of service connection for tinnitus is denied. 


REMAND

At his April 2007 hearing, the veteran testified that after 
service, he received treatment for his back disability from 
VA Medical Centers (VAMC) in San Francisco, California 
(1960's to 1970's) and Reno, Nevada (September 1970 to 
September 1977).  As those records have not been associated 
with the claims folder, the RO should attempt to obtain those 
treatment records.  38 C.F.R. § 3.159(c)(2) (West 2002); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	An appropriate official at the RO 
should request records from the VAMCs 
in San Francisco, California from1960's 
to 1970's and Reno, Nevada from 
September 1970 to September 1977.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available. 

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for service connection for a back 
disability.  If action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


